Both appellant and appellee applied for re-hearing in this case. Appellant's application *Page 637 
is merely pro forma, not being supported by brief. That of appellee is predicated upon the omission from our opinion of any reference to that part of her answer to the appeal wherein she prays that appellant be penalized as having taken and prosecuted a frivolous appeal. Code of Practice, Article 907.
[5] We did not overlook considering this part of the answer to the appeal but did inadvertently omit reference thereto in our opinion. It is not well founded. The fact that we said nothing on the subject was tantamount to a denial of the relief prayed for.
[6] It is obvious that the appeal was not taken for delay. Appellant seriously prosecuted the appeal. Its counsel submitted written briefs in support of its position, and orally argued the case at length in this court. Appellant's attitude throughout negatives the contention that the appeal was taken for delay.
[7] It is unnecessary to grant a rehearing in order to pass upon appellee's prayer for statutory damages. The relief sought by her is denied.
Both applications for re-hearing are denied.